FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                       August 3, 2010
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                     TENTH CIRCUIT


 PAUL KEITH REYES,

                Plaintiff - Appellant,

           v.                                       Nos. 10-2025, 10-2026, 10-2027
                                                              (D. Ct. Nos.
 UNKNOWN AGENT (Badge 101); E.B.                      1:09-CV-00069-MCA-WDS;
 YOUNG; GUY SULLENGER; THE                           1:09-CV-01174-WPL-RHS; &
 STATE OF NEW MEXICO; MAYOR                            1:09-CV-00512-JCH-RHS)
 MARTIN CHAVEZ; JUSTIN E. LEE;                               (D. N. Mex.)
 BRUCE MINCHOW; LIEUTENANT
 GONZALES; A. TORRES; J. MILLER; C.
 MAGEE; A. MEDRANO; BETSY LYNN
 SNOW; LAURA DAILEY,

                Defendants - Appellees.


                               ORDER AND JUDGMENT*


Before BRISCOE, Chief Circuit Judge, TACHA, and O’BRIEN, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.



       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       In this appeal, we consolidate three pro se lawsuits brought under 42 U.S.C.

§ 1983 by plaintiff-appellant Paul Keith Reyes. We exercise jurisdiction under 28 U.S.C.

§ 1291 and AFFIRM the district courts’ dismissal of each of these suits.

       In appeal No. 10-2025, Mr. Reyes alleges that three officers who were involved in

a traffic stop in which Mr. Reyes was cited for driving with a suspended or revoked

license, expired insurance, and expired registration, entrapped him and forced him to

violate these traffic statutes. The district court concluded that Mr. Reyes’s complaint

failed to state a claim and was frivolous. Accordingly, the district court dismissed the

complaint pursuant to 28 U.S.C. § 1915(e). Having reviewed the briefs, the record, and

the applicable law, we agree that Mr. Reyes’s complaint is frivolous and AFFIRM the

district court’s January 13, 2010 order for substantially the same reasons stated therein.

We also DENY Mr. Reyes’s request to proceed in forma pauperis on appeal.

       In appeal No. 10-2026, Mr. Reyes alleges that numerous state actors have

consistently prevented him from transacting his business. Additionally, he attempts to

bring criminal claims against these state actors. The district court concluded that Mr.

Reyes failed to state a claim in his 108-page complaint that is interspersed with irrelevant

exhibits and indecipherable arguments. Furthermore, the district court concluded that the

complaint was frivolous and dismissed it pursuant to 28 U.S.C. § 1915(e). Having

reviewed the briefs, the record, and the applicable law, we agree that Mr. Reyes’s

complaint is frivolous and AFFIRM the district court’s January 14, 2010 order for

substantially the same reasons stated therein. We also DENY his request to proceed in

                                            -2-
forma pauperis on appeal.

       Finally, in appeal No. 10-2027, Mr. Reyes alleges that his constitutional rights

were violated when an Arizona child support order was enforced against him in a New

Mexico court. Although Mr. Reyes names two state officials as defendants, one from

Arizona and one from New Mexico, his complaint seeks $20 million from the two states

themselves. Additionally, the complaint requests that the federal district court re-

calculate his child support payments. The district court dismissed the complaint for lack

of jurisdiction under the Eleventh Amendment, the Rooker-Feldman doctrine, and the

Younger abstention doctrine. Having reviewed the briefs, the record, and the applicable

law, we agree that federal jurisdiction is lacking under the Eleventh Amendment because

the lawsuit seeks monetary compensation directly from the states of Arizona and New

Mexico. See, e.g., Tarrant Reg’l. Water Dist. v. Sevenoaks, 545 F.3d 906, 911 (10th Cir.

2008) (“The Eleventh Amendment has been interpreted to bar suits against states and

state agencies for money damages in federal court.”). Furthermore, we agree that Mr.

Reyes’s claim requesting that a federal court re-calculate his child support obligation is

barred by the Rooker-Feldman doctrine. See Bolden v. City of Topeka, 441 F.3d 1129,

1143 (10th Cir. 2006) (“[T]he type of judicial action barred by Rooker-Feldman []

consists of a review of the proceedings already conducted by the ‘lower’ tribunal to

determine whether it reached its result in accordance with law.”). Accordingly, we

AFFIRM the district court’s January 15, 2010 order dismissing Mr. Reyes’s complaint.

We also DENY his request to proceed in forma pauperis on appeal.

                                            -3-
       In addition to dismissing each of Mr. Reyes’s appeals, we also warn him that his

repeated filing of frivolous civil rights lawsuits and appeals may result in the imposition

of sanctions and/or filing restrictions against him in this court. “The right of access to the

courts is neither absolute nor unconditional, and there is no constitutional right of access

to the courts to prosecute an action that is frivolous or malicious.” Winslow v. Hunter (In

re Winslow), 17 F.3d 314, 315 (10th Cir. 1994) (per curiam) (alteration omitted). Indeed,

federal courts possess inherent authority “to regulate the activities of abusive litigants by

imposing carefully tailored restrictions under the appropriate circumstances.” Tripati v.

Beaman, 878 F.2d 351, 352 (10th Cir. 1989) (per curiam).

       In appeal Nos. 10-2025 and 10-2026, the district court dismissed Mr. Reyes’s

complaints as frivolous. Furthermore, in appeal Nos. 10-2026 and 10-2027, the district

court warned Mr. Reyes that if he continued to file frivolous civil rights actions he may

be subject to sanctions and/or filing restrictions. While we decline at this time to impose

filing restrictions against Mr. Reyes, we, like the district courts, admonish him that future

frivolous filings and appeals may subject him to sanctions and/or filing restrictions in this

court. Mr. Reyes’ applications for a certificate of appealability filed in Nos. 10-2025 and

10-2026 are denied as moot.



                                           ENTERED FOR THE COURT,


                                           Deanell Reece Tacha
                                           Circuit Judge

                                             -4-